        Case
         Case1:15-cr-00706-VSB
              1:15-cr-00706-VSB Document
                                 Document954-1
                                          956 Filed
                                               Filed06/02/20
                                                     05/29/20 Page
                                                               Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                     X
                                                          :
  UNITED STATES OF AMERICA                                :     FINAL ORDER OF FORFEITURE
                                                          :
                    - v.-                                 :     S6 15 Cr. 706 (VSB)
                                                          :
  FRANCIS LORENZO,                                        :
     a/k/a “Frank Lorenzo,”                               :
                                                          :
                            Defendant.                    :
                                                          :                           6/2/2020
  ------------------------------------                    X
       WHEREAS, on or about December 10, 2019, this Court entered a Consent Preliminary

Order of Forfeiture/Money Judgment (the “Preliminary Order of Forfeiture”) (Dkt. No. 919),

which ordered the forfeiture to the United States of all right, title and interest of FRANCIS

LORENZO, a/k/a “Frank Lorenzo” (the “defendant”) in the following property:

               i.       Any and all funds in Bank of America Account number 0048 3364 3656,
                        held in the name of Africa ICT Investment Fund (the “Specific Property”);

       WHEREAS, the Preliminary Order of Forfeiture directed the United States to publish, for

at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture, notice of the

United States’ intent to dispose of the Specific Property, and the requirement that any person

asserting a legal interest in the Specific Property must file a petition with the Court in accordance

with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3);

       WHEREAS, the Preliminary Order of Forfeiture further stated that the United States could,

to the extent practicable, provide direct written notice to any person known to have an alleged

interest in the Specific Property and as a substitute for published notice as to those persons so

notified;

       WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
         Case
          Case1:15-cr-00706-VSB
               1:15-cr-00706-VSB Document
                                  Document954-1
                                           956 Filed
                                                Filed06/02/20
                                                      05/29/20 Page
                                                                Page22ofof33



the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

         WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose of the

Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on March 13, 2020, for thirty (30) consecutive days, through April 11, 2020, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on May 21,

2020 (Dkt. No. 953);

         WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

         WHEREAS, the defendant is the only person and/or entity known by the Government to

have a potential interest the Specific Property; and

         WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the United States

shall have clear title to any forfeited property if no petitions for a hearing to contest the forfeiture

have been filed within thirty (30) days of final publication of notice of forfeiture as set forth in

Title 21, United States Code, Section 853(n)(2);

         NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

                2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.
                                                   2
       Case
        Case1:15-cr-00706-VSB
             1:15-cr-00706-VSB Document
                                Document954-1
                                         956 Filed
                                              Filed06/02/20
                                                    05/29/20 Page
                                                              Page33ofof33



              3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       ____
       June 2__, 2020

                                                    SO ORDERED:


                                                    ____________________________________
                                                    HONORABLE VERNON S. BRODERICK
                                                    UNITED STATES DISTRICT JUDGE




                                               3
